Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on June 27, 2022.

Status of Claims
Cancellation of claims 2, 12-13, amendment of claim 1, 11 and 15, and addition of claims 24-26 is acknowledged.
Claims 1, 3-7, 9-11, 15 and 18-26 are currently pending and are the subject of this office action.
Claim 18-23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claims 3, 5-7 and 9-10 were further withdrawn since they do not encompass the elected species.
Claims 1, 4, 11, 15 and 24-26 are presently under examination as they relate to the following species:
1- BHB (beta hydroxy butyrate), and
2- Chronic Kidney Disease (CKD)



Priority
The present application is a CON of 26/819,079 (US 11,013,705) filed on 03/14/2020 and claims priority to provisional application No. 62/818,538 filed on 03/14/2019.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 11-13, 15 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zandi-Nejad et. al. (US 2009/0247589, cited in prior office action) and Holland (US 2019/0059432, cited in prior office action).

For claim 1, Zandi-Nejad teaches a method of treating Chronic Kidney Disease (CKD) comprising the administration of a composition comprising a therapeutically effective amount of BHB (beta hydroxy butyrate; see claims 30-31 and 35).  Zandi-Nejad does not teach the administration of a citrate (a crystal precipitation inhibitor). 
However, Holland teaches a method of reducing the incidence of nephrolithiasis (kidney stones) in patients afflicted with chronic kidney disease (CKD) comprising the administration of a composition comprising a therapeutically effective amount of potassium and/or magnesium citrate (see abstract, [0045], [0048], [0050], [0052], [0057], [0058] and claims 17 and 21).  Holland further teaches a method of reducing nephrolithiasis in patients suffering from CKD (see [0050] for example).
Holland further teaches that “Moreover, it is known that a history of kidney stones is a risk factor for CKD formation” (see [0006]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to administer to a patient suffering from CKD and kidney stones a composition comprising BHB, which is effective in treating CKD, and a citrate, since citrates have proven to be effective in reducing the incidence of kidney stones in patients with CKD, thus resulting in the treatment of CKD and kidney stones in patients in need thereof, thus resulting in the practice of claim 1 with a reasonable expectation of success.


Zandi-Nejad teaches all the limitations of claim 4, except for the composition formulated as a dietary supplement. However, Zandi-Nejad further teaches that “all dosage forms may be prepared using methods that are standard in the art that are taught in reference works such as Remington’s Pharmaceutical Sciences” (see [0021)).
Since the administration of drugs with dietary supplements and/or food is so common in the pharmaceutical art in order to optimize the absorption of drugs.  Further, Holland teaches that the citrate salts can be administered as dietary supplements (see title, abstract and entire document).  So, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to co-administer the composition comprising BHB and citrate as a dietary supplement of with food, thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claim 11, Holland teaches the administration of 6 doses of powdered mix 3 in three divided doses in 1.5 L of water over two consecutive days (see [0093]), which resulted is significant decrease of calcium oxalate (main component of renal crystals, see [0095]), thus resulting in the practice of claim 11 with a reasonable expectation of success.

Zandi-Nejad and Holland teach all the limitations of claim 15, except for the weight percentage of citrate.  
However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results.
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zandi-Nejad and Holland teach the range of dosages of BHB and citrate that are used to treat CDK, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating cancer.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 15 with a reasonable expectation of success.

For claims 24-25, Holland further teaches that the subject can be an animal subject like canines, felines, etc. (see [0023]), thus resulting in the practice of claims 24-26 with a reasonable expectation of success.

For claim 26, Holland further teaches that the composition can be a supplement food (see [0019]), thus resulting in the practice of claim 26 with a reasonable expectation of success.





Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.:

Applicant argues that:
1- The Holland reference is deficient in teaching the administration of citrate to treat CKD.
Examiner’s response:
First, Both Zandi-Nejad and Holland teach the benefits of administering either BHB or citrate to patients suffering from CKD.  True, the CKD patients disclosed by Holland also suffer from kidney stones and nephrolithiasis.  However, they are still a subset of patients suffering from CKD.  It will be further obvious to administer to this subset of CKD patients that suffer from kidney stones a drug that it is known to be effective just to treat CKD (BHB).  In summary, it will be obvious to administer a patient suffering from kidney stones and CKD a composition comprising BHB (with the purpose of treating CKD itself) and citrate (with the purpose of treating kidney stones in patients suffering from CKD).  
Further, even if the prior art might be silent regarding citrate to be effective to “treat” CKD, the fact is that by administering citrate to a patient suffering from CKD, “treating CKD” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (citrate) is being administered to the same subjects (patient suffering from CKD). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art might be silent regarding “treating CKD”, by practicing the method made obvious by the prior art: “the administration of citrate to a patient suffering from CKD", one will also be “treating CKD”, even though the prior art was not aware of it.

Second, the question “why would a subject with CKD but without kidney stones utilize the treatment taught by Holland?” is completely irrelevant, since the above rejection is limited to individuals suffering from CKD with kidney stones, which is a patient population encompassed by the instant claims.

Third, the fact that the instant claims do not require the treatment of kidney stones, is also irrelevant, since the instant claims do not exclude CKD patients suffering from kidney stones.  And even if the subset of patients suffering from CKD and kidney stones were small, as Applicant alleges without providing any evidence, it is also irrelevant, since this alleged small group of patients (suffering from kidney stones and CKD) still qualifies as patients suffering from CKD.  Further, as stated in the above rejection, kidney stones are one of the main causes of CKD, as such, it seems like contrary to Applicant’s assertions, the number of patents that suffer from both: kidney stones and CKD, is quite large. 

Fourth, Holland does not teach that “only 14% of kidney stone patients have CKD as well”.  Holland teaches: “it is known that the overall prevalence of chronic kidney disease (renal failure) in the general population is approximately 14 percent” (see [0006]).

Fifth, again, the number of patients that suffer from CKD and kidney stones at the same time is completely irrelevant for the purposes of examination.  Even if the prior art (Holland) were to teach just one patient with kidney stones and CKD, it will suffice to make the 103 rejection.

Sixth, the above discussions respond to most statements cited in page 9 of the arguments citing some of Dr. Muller opinions.

Applicant argues that:
2- The evidence of record supports a conclusion that BHB plus citrate is surprisingly and unexpectedly synergistic.
Examiner’s response:
a. relevance of the SPRD: Han animal data.
First, none of the references that supposedly correlate the SPRD Han rats with the treatment of CKD listed on pages 2 and 3 of the Weimbs declaration dated 01/13/2022 were provided.  
Second, this Examiner was not able to find any reference that correlates the SPRD Han rats with the treatment of CKD.
Third, Dr. Muller opinion: “In my opinion, the PKD animal model provides a vital model for studying certain aspects of CKD biology,” is an opinion, which does not seem to be supported by the prior art literature.

b. The data previously presented in Dr. Weimbs’ declaration evinces surprising and unexpected synergy.
As discussed above, the data presented y Dr. Weimbs’ does not seem to correlate with the treatment of CKD.

c. The synergistic benefits of combining BHB and citrate are supported in the specification.
The almost entire specification deals with the treatment of PKD (polycystic Kidney Disease) with BHB, BHB analogs and GPR109A activators, without even mentioning CKD (see paragraphs [0001] through [0053]).  Then, the specification deals with synergistic combinations comprising crystal precipitation inhibiting agents, one of which is citrate, without even mentioning CKD (see [0054] through [0077]).  Then the specification deals with formulations, form of administration, dietary supplements (see [0078] through [0089]).
Then, there is a section from paragraph [0115] through [0147] were a laundry list of diseases is listed, one of which is CKD, which is only mentioned in paragraph [0122].
There are no examples or experimental conditions for the treatment of CKD, much less any proof of synergistic benefits of the BHB/citrate mixture for the treatment of CKD.
The specification only mentions synergistic effects when it relates to the treatment of PKD (see for example [0169]).


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 11, 2022.